Judgments in favor of infant plaintiff for personal injuries, and of the father for medical expenses and loss of services. The infant was seated on the northerly curb of Highland Avenue in the city of Troy. Defendants’ truck came into the street, traveling in an easterly direction and parked at the left curb, a short distance westerly of the point where the infant plaintiff was seated. After a brief visit to a house for laundry the driver returned and started his truck and proceeded still on the northerly (his left) side of the street, striking the boy and causing the injuries. Negligence is charged because of the driver’s failure to observe the location of the infant plaintiff before starting the truck and for proceeding on. the left side of the road. The evidence sustains the verdict. Judgments affirmed, with one bill of costs and disbursements. All concur.